Case 2:15-cv-09803-DSF-AFM Document 72 Filed 08/10/20 Page 1 of 2 Page ID #:307




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     MAJESTICS CAR CLUB INC.,           CV 15-9803 DSF (AFMx)
         Plaintiff,
                                        Order re Order to Show Cause re
                     v.                 Contempt

     RANDY HEADLEY,
         Defendant.



       On May 22, 2020, this Court issued its Order GRANTING
    Plaintiff’s Motion to Enforce Judgment, which also ordered
    Defendant to show cause why he should not be held in contempt
    for violating the injunction issued by this Court by using
    Plaintiff’s trademark on promotional materials, including a flyer
    for Logos Two distributed in February 2020. (Dkt. 69.)

         Plaintiff was to serve the Order on Defendant no later than
    June 8, 2020. Defendant was ordered to respond to the order to
    show cause, in writing, no later than June 29, 2020. On June 18,
    2020, the Court extended the time within which Defendant was to
    respond to July 29, 2020. No response has been received.

       The Court finds Defendant in contempt for violating the
    injunction. No later than August 31, 2020, Plaintiff is to file a
    proof of service establishing that it complied with the Court’s
Case 2:15-cv-09803-DSF-AFM Document 72 Filed 08/10/20 Page 2 of 2 Page ID #:308




    order for service and a proposed order finding Defendant in
    contempt.

       IT IS SO ORDERED.



     Date: August 10, 2020                ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      2
